  20-50808-KMS Dkt 41-1 Filed 08/18/20 Entered 08/18/20 14:21:59 Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        SOUTHERN DISTRICT OF MISSISSIPPI

In re:                                             )
                                                   )
EDGAR L. VINES, JR.                                )                      Case No. 20-50808-KMS
                                                   )
         Debtor.                                   )                            Chapter 7


    AGREED ORDER GRANTING CATERPILLAR FINANCIAL SERVICES
CORPORATION AN EXTENSION OF TIME TO FILE OBJECTION TO DISCHARGE

         This Cause is before the Court on a Motion filed by Caterpillar Financial Services

Corporation's (“Cat Financial”) for approval of an agreement it has made with the Debtor,

allowing Cat Financial thirty additional days, through and until September 17, 2020, to decide

whether to file an objection to the Debtor’s discharge. The Court, having been informed in the

premises and of an agreement relating to the Motion, finds as follows:

         1.      The Court has jurisdiction over the parties and this matter.

         2.      Cat Financial and the Debtor have agreed that Cat Financial shall have until

September 17, 2020 to file any objection to the Debtor’s discharge in these proceedings because

Cat Financial has not had the opportunity to evaluate whether to file such an objection, and both

parties wish to avoid such a filing and the associated briefing, time, and expense, unless

necessary.



4836-8984-5192v1                                                      EXHIBIT 1
2830546-000698 08/17/2020
  20-50808-KMS Dkt 41-1 Filed 08/18/20 Entered 08/18/20 14:21:59 Page 2 of 3




        IT IS, THEREFORE, ORDERED that Cat Financial has until September 17, 2020 to

file any objection to the Debtor’s discharge.

                                    ###END OF ORDER###




                                                -2-
4836-8984-5192v1
2830546-000698 08/17/2020
  20-50808-KMS Dkt 41-1 Filed 08/18/20 Entered 08/18/20 14:21:59 Page 3 of 3




WE AGREE AND CONSENT:

/s/ D. Sterling Kidd
D. Sterling Kidd (MB# 103670)
BAKER DONELSON BEARMAN
 CALDWELL & BERKOWITZ, P.C.
One Eastover Center
100 Vision Drive
Jackson, MS 39211
Telephone: (601) 351-8952
Facsimile: (601) 351-2424
skidd@bakerdonelson.com
ATTORNEY FOR CATERPILLAR FINANCIAL SERVICES, INC.


/s/
J. Walter Newman IV (MB# 3832)
587 Highland Colony Parkway
Ridgeland, MS 39157
ATTORNEY FOR DEBTOR EDGAR L. VINES, JR.




                                     -3-
4836-8984-5192v1
2830546-000698 08/17/2020
